EXHIBIT 10.31

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

This SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 4th day of December, 2018, by and among Silicon Valley Bank, a
California corporation (“Bank”), SAVARA INC. f/k/a MAST THERAPEUTICS, INC., a
Delaware corporation (“Parent”), and ARAVAS INC. f/k/a SAVARA INC. a Delaware
corporation (each a “Co-Borrower” and collectively “Co‑Borrowers”).

Recitals

A.Bank and Co-Borrowers have entered into that certain Loan and Security
Agreement dated as of April 28, 2017 (as the same may from time to time be
further amended, modified, supplemented or restated, including by that certain
First Amendment to Loan and Security Agreement dated as of October 31, 2017,
collectively, the “Loan Agreement”).  

B.Bank has extended credit to Co-Borrowers for the purposes permitted in the
Loan Agreement.  

C.Co-Borrowers have requested that Bank amend the Loan Agreement to (i) extend
additional credit, (ii) extend the Term Loan Maturity Date, and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.1.1 (Term Loans).  Section 2.1.1(a) and Section 2.1.1(b) of the
Loan Agreement hereby are amended and restated in their entirety to read as
follows:

“(a)Availability.  On the Second Amendment Effective Date, subject to the terms
and conditions of this Agreement, Bank shall make one (1) term loan to
Co-Borrowers in the amount of Twenty-Five Million Dollars ($25,000,000) (the
“Term A Loan”), the proceeds of which shall be used, in part, to refinance all
Indebtedness owing from Co-Borrowers to Bank under the Term Loans (as defined
prior to the Second Amendment Effective Date) outstanding as of the Second
Amendment Effective Date. During the Draw Period, subject to the terms and
conditions of this Agreement, Co-Borrowers may request and Bank shall make one
(1) term loan available to Co-Borrowers in the amount of Twenty Million Dollars
($20,000,000) (the “Term B Loan” and, together with the Term A Loan, the “Term
Loans”).

 

--------------------------------------------------------------------------------

 

(b)Repayment.  The Term Loans shall be “interest only” during the Interest-Only
Period, with interest due and payable on the first day of each month. Beginning
on the Amortization Start Date, and continuing on the first day of each month
thereafter, Co-Borrowers shall repay the Term Loans in equal monthly
installments of principal plus interest (each, a “Term Loan Payment”) with a
repayment schedule equal twenty-five (25) months.  Co-Borrowers’ final Term Loan
Payment, due on the Term Loan Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loans and the Final
Payment.  Once repaid, the Term Loans may not be reborrowed.”

2.2Section 2.3 (Payment of Interest on the Credit Extensions).  Section 2.3(a)
of the Loan Agreement hereby are amended and restated in their entirety to read
as follows:

“(a)Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
three percentage points (3.00%) above the Prime Rate, which interest shall be
payable monthly.”

2.3Section 2.4 (Fees).  Section 2.4(b) of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

“(b)Final Payment.  

(i)The Final Payment, when due hereunder; and

(ii)A fully-earned, non-refundable final payment, in connection with the Term
Loans (as defined prior to the Second Amendment Effective Date) made prior to
the Second Amendment Effective Date, in an aggregate amount of Nine Hundred
Thousand Dollars ($900,000) (the “Second Amendment Final Payment”), of which (x)
Six Hundred Thousand Dollars ($600,000) is due and payable on the Second
Amendment Effective Date and (y) Three Hundred Thousand Dollars ($300,000) Bank
has agreed to waive. For the sake of clarity, the Second Amendment Final Payment
shall not reduce the Final Payment otherwise due in connection with Section
2.4(b)(i) hereto.”

2.4Section 6.7 (Financial Trigger).  Section 6.7 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“6.7Financial Trigger.  If Co-Borrowers request and Bank makes the Term B Loan
and Parent’s Market Capitalization falls below Two Hundred Million Dollars
($200,000,000) for five (5) consecutive Trading Days, measured at the closing
time of the NASDAQ stock exchange, then Co-Borrowers shall immediately provide
cash collateral in an amount equal to the lesser of (a) the outstanding balance
of the Term Loans and (b) Twenty Million Dollars ($20,000,000) by depositing
such cash in the Pledged Account (a “Cash Collateralization”).  Such cash
collateral shall be released in full on the date on which Parent’s Market
Capitalization has exceeded Three Hundred Million Dollars ($300,000,000) for
five (5) consecutive Trading Days, measured at the closing time of the NASDAQ
stock exchange.  Co-Borrowers hereby authorize and direct Bank to transfer to
the Pledged Account an amount equal to the Cash Collateralization Amount, it
being understood that the foregoing authorization shall constitute an immediate
Cash Collateralization, irrespective of any delay by Bank in effecting such
transfer, to the extent that sufficient Co-Borrowers funds are then available
for Bank to effect such transfer. Failure to comply with the Cash
Collateralization requirement above shall result in an immediate Event of
Default.”

 

--------------------------------------------------------------------------------

 

2.5Section 7.11 (Assets in Foreign Subsidiaries).  Section 7.11 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“7.11 Assets in Foreign Subsidiaries. (i) Transfer to, or permit Savara Denmark
to hold or maintain, at any time tangible assets of an aggregate net value in
excess of Five Million Dollars ($5,000,000). (ii) Transfer to, or permit Savara
Australia to hold or maintain, at any time tangible assets of an aggregate net
value in excess of Five Hundred Thousand Dollars ($500,000). (iii) Transfer to,
or permit Foreign Subsidiaries that are not Savara Denmark or Savara Australia
to hold or maintain, at any time tangible assets of an aggregate net value in
excess of Two Hundred Fifty Thousand Dollars ($250,000). (iv) Transfer to, or
permit Domestic Subsidiaries, that are not Co-Borrowers, to hold or maintain, at
any time tangible assets of an aggregate net value in excess of Two Hundred
Fifty Thousand Dollars ($250,000).”

2.6Section 8.2 (Covenant Default).  Section 8.2(a) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows

“(a)Co-Borrowers fail or neglect to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(b), 6.10, 6.11, 6.12 or violate any covenant in Section 7;
or”

2.7Section 10 (Notices).  The contact information for the Co-Borrowers is
amended and restated in its entirety to read as follows:

 

“If to Co-Borrowers:

 

SAVARA INC., on behalf of all Co-Borrowers

 

 

6838 Bee Cave Road, Building III, Suite 200

 

 

Austin, TX 78746

 

 

Attn: David Lowrance, CFO

 

 

Email: dave.lowrance@savarapharma.com”

 

 

 

 

2.8Section 13 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“Cash Collateralization Amount” shall mean the amount of cash required to be
deposited in the Pledged Account pursuant to Section 6.7 hereto.

“Draw Period” is the period of time commencing on the Second Amendment Effective
Date and ending on September 30, 2019.

“Interest-Only Period” means the period commencing on the Effective Date and
continuing through October 31, 2020.

“Market Capitalization” means, with respect to a particular Trading Day, a
number equal to (i) the closing price of the Parent’s common stock for a
particular Trading Day, as reported by Bloomberg, multiplied by (ii) the total
number of outstanding shares of common stock of Parent issued and outstanding on
such Trading Day

“Pledge Agreement” means that certain Bank Services Cash Pledge Agreement
executed by Co-Borrowers in favor of Bank as of the Second Amendment Effective
Date.

 

--------------------------------------------------------------------------------

 

“Pledged Account” means Co-Borrowers’ restricted account number XXXXXX8494 held
at Bank.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Term Loan Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to Bank in an amount equal
to: (i) for a prepayment made on or after the Second Amendment Effective Date
through and including the first anniversary of the Second Amendment Effective
Date, three percent (3.00%) of the principal amount of the Term Loans prepaid;
(ii) for a prepayment made after the date which is the first anniversary of the
Second Amendment Effective Date through and including the second anniversary of
the Effective Date, two percent (2.00%) of the principal amount of the Term
Loans prepaid and (iii) for a prepayment made after the date which is the second
anniversary of the Second Amendment Effective Date and before the Term Loan
Maturity Date, one percent (1.00%) of the principal amount of the Term Loans
prepaid.

“Savara Australia” is Savara Australia Pty Limited, an entity organized under
the laws of Australia.

“Second Amendment Effective Date” means December 4, 2018.

“Term Loan Maturity Date” is November 1, 2022.

“Trading Day” means a day on which the Nasdaq Stock Market is open for trading.

“Warrants” are those certain Warrants to Purchase Stock (i) dated as of the
Effective Date (as amended by those certain Amendments to Warrants to Purchase
Stock dated as of June 26, 2017), (ii) dated as June 26, 2017, and (iii) dated
as of the Second Amendment Effective Date, or any date theretofore or
thereafter, issued by Parent in favor of Bank and Life Science Loans, LLC.

2.9Section 13 (Definitions).  Subpart (g) of the defined term “Permitted
Investments” of the Loan Agreement is amended and restated in its entirety to
read as follows:

“(g) Investments by (i) a Co-Borrower in Savara Denmark not to exceed
Thirty-Five Million Dollars ($35,000,000) in the aggregate in any fiscal year
and (ii) by Savara Denmark in its own Subsidiaries; provided that all such
Investments are related to clinical development and associated G&A expense;”

2.10Section 13 (Definitions).  The following term and its definition set forth
in Section 13.1 is hereby deleted from the Agreement in its entirety:

“Draw Period Milestone”

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any

 

--------------------------------------------------------------------------------

 

Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
each Co-Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default has occurred and is continuing;

4.2Co-Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Co-Borrower delivered to Bank on or prior to
the date of this Amendment remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

4.5The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Co-Borrower, (b) any contractual restriction
with a Person binding on Co-Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Co-Borrower, or (d) the organizational documents of Co-Borrower;

4.6The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Co-Borrower, except any filings by Parent as may be
required with the Securities and Exchange Commission and as already has been
obtained or made; and

 

--------------------------------------------------------------------------------

 

4.7This Amendment has been duly executed and delivered by Co-Borrower and is the
binding obligation of Co-Borrower, enforceable against Co-Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank, by each party thereto, of (i) this Amendment,
(ii) Borrowing Resolutions for each Co-Borrower, (iii) the Warrants, (iv) the
Pledge Agreement, and (b) Co-Borrowers’ payment of (i) the Second Amendment
Final payment, and (ii) to the extent that an invoice therefor has been provided
by Bank to Co-Borrowers, all fees then due and owing and all Bank Expenses
incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

 

 

Silicon Valley Bank

 

 

 

By:

 

/s/ Kevin Fleischman

 

 

 

Name:

 

Kevin Fleischman

 

 

 

Title:

 

Director

 

CO-BORROWER

 

 

 

SAVARA INC.

 

 

 

By:

 

/s/ David L. Lowrance

 

 

 

Name:

 

David L. Lowrance

 

 

 

Title:

 

CFO

 

CO-BORROWER

 

 

 

ARAVAS INC.

 

 

 

By:

 

/s/ David L. Lowrance

 

 

 

Name:

 

David L. Lowrance

 

 

 

Title:

 

CFO

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

BORROWING RESOLUTIONS

[g2cixwwrn4nt000001.jpg]

 

 

CORPORATE BORROWING certificatE

 

Co-Borrower:  SAVARA INC.

Date:

December 4, 2018

 

Bank:Silicon Valley Bank

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Co-Borrower.   My
title is as set forth below.

 

2.Co-Borrower’s exact legal name is set forth above.  Co-Borrower is a
corporation existing under the laws of the State of Delaware.  

 

3.Attached hereto are true, correct and complete copies of Co-Borrower’s
Certificate of Incorporation (including amendments), as in effect on the date
hereof and as certified by the Secretary of State of the State of
Delaware.  Such Certificate of Incorporation has not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.  

 

4.The following resolutions were duly and validly adopted by Co-Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower.

 

Resolved, that any one of the following officers or employees of Co-Borrower,
whose names, titles and signatures are below, may act on behalf of Co-Borrower:

 

Name

 

Title

 

Signature

 

Authorized

to Add or

Remove

Signatories

 

 

 

 

 

 

 

Rob Neville

 

CEO

 

/s/ Rob Neville

 

☑

David L. Lowrance

 

CFO

 

/s/ David L. Lowrance

 

☑

 

 

 

 

 

 

☐

 

 

 

 

 

 

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of
Co-Borrower.

 

 

--------------------------------------------------------------------------------

 

Resolved Further, that such individuals may, on behalf of Co-Borrower:

 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Co-Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Co-Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants.  Issue warrants for Co-Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.The persons listed above are Co-Borrower's officers with their titles and
signatures shown next to their names.

 

 

 

 

By:

 

/s/ David L. Lowrance

Name:

 

David L. Lowrance

Title:

 

CFO

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Co-Borrower.

 

 

I, the ____CEO__________________ of Co-Borrower, hereby certify as to paragraphs
1 through 5 above, as of the date set forth above.

 

 

 

 

By:

 

/s/ Rob Neville

Name:

 

Rob Neville

Title:

 

CEO

 

 

 

 

 

--------------------------------------------------------------------------------

 

BORROWING RESOLUTIONS

[g2cixwwrn4nt000002.jpg]

 

 

CORPORATE BORROWING certificatE

 

Co-Borrower: ARAVAS INC.

Date:

December 4, 2018

 

Bank:Silicon Valley Bank

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Co-Borrower.   My
title is as set forth below.

 

2.Co-Borrower’s exact legal name is set forth above.  Co-Borrower is a
corporation existing under the laws of the State of Delaware.  

 

3.Attached hereto are true, correct and complete copies of Co-Borrower’s
Certificate of Incorporation (including amendments), as in effect on the date
hereof and as certified by the Secretary of State of the State of
Delaware.  Such Certificate of Incorporation has not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.  

 

4.The following resolutions were duly and validly adopted by Co-Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower.

 

Resolved, that any one of the following officers or employees of Co-Borrower,
whose names, titles and signatures are below, may act on behalf of Co-Borrower:

 

Name

 

Title

 

Signature

 

Authorized

to Add or

Remove

Signatories

 

 

 

 

 

 

 

Rob Neville

 

CEO

 

/s/ Rob Neville

 

☑

David L. Lowrance

 

CFO

 

/s/ David L. Lowrance

 

☑

 

 

 

 

 

 

☐

 

 

 

 

 

 

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of
Co-Borrower.

 

 

--------------------------------------------------------------------------------

 

Resolved Further, that such individuals may, on behalf of Co-Borrower:

 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Co-Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Co-Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants.  Issue warrants for Co-Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.The persons listed above are Co-Borrower's officers with their titles and
signatures shown next to their names.

 

 

 

 

By:

 

/s/ David L. Lowrance

Name:

 

David L. Lowrance

Title:

 

CFO

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set fsorth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Co-Borrower.

 

 

I, the _____CEO_________________ of Co-Borrower, hereby certify as to paragraphs
1 through 5 above, as of the date set forth above.

 

 

 

 

By:

 

/s/ Rob Neville

Name:

 

Rob Neville

Title:

 

CEO

 

 

 

 

 